DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 08/01/2022 has been entered. Claim 1 has been amended and claims 13-14 have been canceled. Claims 1-12 and 15 are thus currently pending and are under examination.

Withdrawn Objections and Rejections
	The specification and drawing has been amended and thus the objection has been withdrawn.
	The allowable subject matter of previously presented, now canceled claim 14 has been incorporated into claim 1. Accordingly, the 103 rejection over Robin (Robin, M. et al. Patent application publication US2003/0209685A1; cited in Office Action 05/18/2022) has been withdrawn.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 15/733,210 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a device comprising a dielectric fluid comprising a perfluorinated 1-alkoxypropene compound represented by the following general Formula RfO—CF═CFCF3 RfO—CF═CFCF3. The instant claim 1 defines Rf as follows:

    PNG
    media_image1.png
    45
    230
    media_image1.png
    Greyscale

 Whereas copending claim 1 defines Rf  broadly as follows:

    PNG
    media_image2.png
    74
    651
    media_image2.png
    Greyscale

However, copending claim 7 recites a list of perfluorinated 1-alkoxypropenes that include 
    PNG
    media_image3.png
    24
    99
    media_image3.png
    Greyscale
which is a specie of the instantly claimed perfluorinated 1-alkoxypropene of formula (I).
Furthermore, copending claim 1 fails to recite that the device is electrical as instantly claimed but copending claim 10 recites that the device is selected from a microprocessor, a semiconductor wafer used to manufacture a semiconductor device, a power control semiconductor, an electrochemical cell, an electrical distribution switch gear, a power transformer, a circuit board, a multi-chip module, a packaged or unpackaged semiconductor device, a fuel cell, and a laser which are known to be electrical devices.
Accordingly, using 
    PNG
    media_image3.png
    24
    99
    media_image3.png
    Greyscale
of copending claim 7 and the electrical device of copending claim 10 in claim 1, a skilled artisan has a reasonable expectation in arriving at the instant claim 1. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Terminal Disclaimer
	The terminal disclaimer filed on 08/01/2022 is not proper because the presented filing date of copending application number 15/733,210 does not match actual filing date of the record. 

Allowable Subject Matter
	Claims 10-12 and 15 are allowed and the subject matter of claims 1-9 is free of prior art.
Regarding claims 1-9, the closest prior art reference Amine (Amine, K. et al. Patent application publication number US2011/0076572A1; cited in IDS 09/03/2020). Amine teaches a non-aqueous electrolyte that includes a mixture of siloxane or a silate, a sulfone and a fluorinated ether or fluorinated ester. One of the listed fluorinated ether in Amine is F3CFC═CFOCH3 ([0013]), which falls under the claimed formula (I). However Amine fails to teach the claimed electrical device comprising perfluorinated 1-alkoxypropene compound of formula (I). Accordingly, the instantly claimed electrical device is deemed novel and unobvious over the closest prior art.
Regarding claims 10-12 and 15, the closest prior art reference is Robin (Robin, M. et al. Patent application publication US2003/0209685A1; cited in Office Action 05/18/2022). Robin teaches a composition that comprises unsaturated fluorinated ethers among which CF3CF=CFOCF3 (specie of instant formula I) is listed ([0023]) and that the composition further comprises diluent gases such as nitrogen, argon, helium, carbon dioxide and/or mixtures thereof ([0069]). However, Robin fails to teach or suggest that the one or more secondary dielectric gases are selected from perfluoroalkane, a fluorinated olefin, a fluorinated ketone, a fluorinated oxirane, a fluorinated nitrile, a fluorinated nitroalkane, a fluorinated dione, and combinations thereof. Hence a skilled artisan would not have been motivated to use the teachings of Robin to arrive at claim 10.

Conclusion
Claims 1-9 are rejected and claims 10-12 and 15 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622